Citation Nr: 1045672	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-19 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a hip disorder, 
including as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, 
inter alia, found that no new and material evidence had been 
received to reopen a previously denied claim for service 
connection for a back disorder, and denied service connection for 
the remaining issue currently on appeal.  

This matter was previously before the Board in October 2009, at 
which time it reopened the previously denied claim for service 
connection for a back disorder and remanded the issues currently 
on appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate action.

As support for his claim, the Veteran and his wife presented 
testimony at a hearing before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing) in June 2009.  The hearing 
transcript has been associated with the claims file and has been 
reviewed.   

In rating decisions dated in February 2010 and September 2010, 
the RO found that no new and material evidence had been received 
to reopen previously denied claims for service connection for a 
left knee disorder and a carpel tunnel syndrome disorder; denied 
service connection for hearing loss in the left ear; granted 
service connection for posttraumatic stress disorder and 
tinnitus; continued the ratings for right ear hearing loss and 
for duodenal ulcer; and increased the rating for a left hand scar 
to 10 percent.  The Veteran has not appealed these issues by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  See also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran 
must separately appeal these downstream issues).  Therefore, 
these issues are not before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a hip disorder, including as 
secondary to a back disorder, is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a back 
disorder.

2.  There is evidence of treatment for back symptomatology during 
service and competent and credible evidence of continuity of 
symptomatology since service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a back disorder was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of two VCAA letters from the RO to 
the Veteran dated in July 2006 and September 2006.  These letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II; Quartuccio, supra.

Additionally, the September 2006 VCAA letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in content. 

The RO also correctly issued the July 2006 and September 2006 
VCAA notice letters prior to the April 2007 determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing 
error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  The Veteran and his representative also 
have submitted several statements in support of his claims.  The 
RO also provided him with an opportunity to provide testimony 
before RO personnel.  Further, he and his wife were provided with 
an opportunity to present testimony before a Veterans Law Judge 
in connection with his claim.  He also was provided with a VA 
examination in connection with his claim.  Therefore, there is no 
indication that any additional evidence remains outstanding; 
therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its October 2009 remand.  Specifically, with regard to the 
issue of a back disorder, the RO was instructed to provide the 
Veteran a VA examination of his back to determine the nature and 
etiology of any current back disorder.  The Board finds that the 
RO has complied with these instructions to the extent possible, 
and that the VA examination report dated in February 2010 
substantially complies with the Board's October 2009 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of duty, 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

In addition, a disability also can be service connected if it is 
proximately due to, or the result of, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established by any increase in severity 
(i.e., aggravation) of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service connection 
requires competent medical evidence linking the asserted 
secondary disorder to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 
Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like Velez, that competent medical nexus 
evidence is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the U.S. Court of Appeals for 
Veterans Claims' (Court's) ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the Veteran 
to establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of service 
connection may be made.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has emphasized that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran asserts that he injured his back in 
service and has continued to experience problems with his back 
since that time.  See, e.g., June 2009 Travel Board hearing 
transcript.

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a recent VA examination in February 2010 indicated that 
the Veteran has degenerative discs at the lower four levels 
associated with facet joint degenerative change and spinal 
stenosis.  See VA examination report dated in February 2010.  
Recent private and VA treatment records also show the same, as 
well as mild degenerative joint disease.  See private treatment 
record dated in September 2006, VA treatment record dated in 
December 2007, and VA magnetic resonance imagining (MRI) and X-
ray reports dated in February 2008.  Thus, the evidence of record 
confirms that the Veteran currently has a back disorder.

A review of the Veteran's STRs reveals that he was treated for 
complaints of back pain in February 1975 and November 1975.  At 
the time of the February 1975 treatment, the Veteran reported 
that he had experienced back pain on and off for the previous 17 
years.  The pain was mild, so he had never sought treatment until 
February 1975, when it began to linger.  He reported numbness in 
both legs in the posterior thigh.  It was noted that he dragged 
his right foot a little.  Examination showed tenderness in the 
lumbar spine with evidence of leg radiculopathy.  However, X-rays 
of the lumbar spine and thoracic spine showed no significant 
abnormalities.  In November 1975, the Veteran again sought 
treatment for recurrence of his low back pain.  He also reported 
on his August 1980 annual examination and his separation 
examination reports that he experienced recurrent back pain, 
though his spine was found to be normal during both examinations.  

In this respect, the Veteran is competent to provide reports 
regarding symptomatology he experienced during service.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board additionally finds the Veteran's 
in-service statements regarding the duration of his back pain to 
be credible because lay statements made when medical treatment is 
being rendered may be afforded greater probative value than later 
statements made with self-interest in mind.  See Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (observing that, although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate; statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Moreover, the Veteran has consistently asserted throughout the 
course of his appeal that his back symptomatology began in the 
1950s and recurred in the 1970s, assertions supported by his 
aforementioned February 1975 report of date of onset of his back 
pain. 

Additionally, throughout the course of the appeal, the Veteran 
has consistently reported doing heavy lifting in the artillery 
during his decades of military service, which he attributed to 
the cause of his back disorder.  In this regard, the Board finds 
these statements to be credible as the Veteran's DD Form 214 
indicates that he was a field artillery senior sergeant for 11 
years during service, which supports his assertions of constant 
heavy lifting in the artillery.
    
Post-service, treatment records reveal that the Veteran continued 
to complain of back pain shortly after discharge from service.  
See VA examination report dated in January 1984.  While the 
Veteran's spine was found to be normal during a May 1985 VA 
examination and he was not diagnosed with a back disorder until 
September 2006, the Veteran has indicated that he was provided 
with only X-rays of his back, and was not provided with an MRI, a 
diagnostic tool that provided the diagnosis of his back disorder, 
until September 2006.  See June 2009 Travel Board hearing 
transcript.  

Furthermore, throughout the course of the appeal, the Veteran has 
consistently stated that the onset of his back pain was in the 
1950s during service, with recurrence of back pain in the 1970s, 
and the continuity of back symptomatology since service.  See, 
e.g., VA examination report dated in August 2006; statement from 
private physician from Neuroscience and Rehabilitation Associates 
dated in January 2008; VA treatment records dated in March 2008, 
and May 2008; VA examination report dated in February 2010; and 
June 2009 Travel Board hearing transcript.  In this regard, the 
Board finds these statements to be credible as these statements 
regarding the date of onset of his back pain and continuity of 
symptomatology have been consistent throughout the course of his 
appeal.

As to a nexus between the Veteran's current back disorder and his 
active military service, the February 2010 VA examiner indicated 
that his back disorder is more likely due to aging because of the 
lack of medical records in relation to his low back during 
service.  See VA examination report dated in February 2010.  
However, the Board finds this opinion to be lacking in probative 
weight as the examiner failed to consider, and reconcile with his 
negative nexus opinion, the Veteran's competent and credible lay 
statements regarding continuity of symptomatology.  Rather, the 
examiner provided a negative nexus opinion simply based on a lack 
of treatment records during service, which was addressed by the 
Veteran during his February 1975 in-service treatment.  In this 
case, the Board finds the Veteran's consistent statements 
regarding the date of onset of his back pain and continuity of 
symptomatology to be credible, and thus gives them more probative 
weight than the February 2010 examiner's negative opinion, which 
appeared to consider only in-service treatment records and 
discount the Veteran's numerous reports and statements of 
continuity of symptomatology.

Thus, giving the Veteran the benefit of the doubt, the Board 
finds that the competent evidence is in favor of his claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  


ORDER

Service connection for a back disorder is granted.


REMAND

Before addressing the merits of the issue concerning service 
connection for a hip disorder, the Board finds that additional 
development of the evidence is again required.

In this case, the Board finds that a remand is necessary in order 
to determine whether the Veteran currently has a diagnosis of a 
hip disorder in either hip, and whether any such disorder is 
related to his service-connected back disorder.  Specifically, 
while the February 2010 VA examiner indicated that the Veteran's 
"bilateral hip discomfort" is not due to any primary hip 
disease, but is associated with his low back spinal problems, he 
did not indicate in his VA examination report that the Veteran 
actually has a current hip disorder in either hip.  In fact, the 
VA examiner indicated that X-rays of the pelvis and hips made in 
February 2010 were normal.  However, another VA examiner in 
August 2006 provided a diagnosis of mild early osteoarthritis of 
the right hip, though no left hip disorder was found.  See VA 
examination reports dated in August 2006 and February 2010.  
Thus, another remand is warranted to provide a VA examination and 
a clarification of whether a hip disorder exists in either hip 
and whether any such disorder is related to the Veteran's now-
service-connected back disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA 
examination, by an appropriate specialist, to 
determine the nature and etiology of any 
current hip disorder.  The claims file, 
including a complete copy of this remand, 
must be made available for review of his 
pertinent medical and other history, 
particularly the records of any relevant 
treatment.  

The examination should include all indicated 
diagnostic testing or evaluation, including 
X-ray studies of both hips.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate the following:

(a)  Does the Veteran currently have a hip 
disorder in either hip or both hips, 
including osteoarthritis?

(b)  If so, is the Veteran's current hip 
disorder in either hip at least as likely as 
not proximately due to, or the result of, his 
service-connected back disorder?

(c)  Alternatively, if the VA examiner finds 
that the Veteran's hip disorder is not due to 
his service-connected back disorder, the VA 
examiner is requested to state whether any 
diagnosed hip disorder is aggravated by 
[i.e., permanently increased in severity 
beyond the natural progression as a result 
of] his service-connected back?  

(d)  Or, is it at least as likely as not the 
Veteran's hip disorder in either hip or both 
hips is otherwise due to his military 
service?

In offering any opinion, the examiner must 
consider the full record.  The rationale for 
any opinion offered should be provided.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

3.  Readjudicate the Veteran's claim for 
service connection for a hip disorder, 
including as secondary to his service-
connected back disorder, in light of the VA 
examination and any additional evidence 
received since the September 2010 
supplemental statement of the case (SSOC).  
If the claim is not granted to the Veteran's 
satisfaction, send him and his representative 
another SSOC that includes all pertinent 
regulations, including 38 C.F.R. § 3.310 
(2010).  The Veteran and his representative 
should be given an opportunity to respond 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


